Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 are currently pending in this application in response to the amendment and remarks filed on December 10, 2021.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments filed 12/10/2021 overcame the 112 rejections as presented in the non-final office action filed 09/28/2021. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below. 
With respect to 35 U.S.C. §102(a)(1) and U.S.C. §103 rejections:
Applicant’s claim amendments and remarks filed 12/10/2021 have been fully considered and are persuasive, particularly, the subject matter “calculate the position and/or posture of the selection node based on a coordinate value of each axis of the industrial machine, and calculate the position and/or posture of the interference article in a machine tool based on the position and/or posture of the selection node and the position and/or posture on the selection node of the interference article, and check whether there is an interference based on the position and/or posture of the interference article in the machine tool.” Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
s 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites various elements that fail to provide sufficient antecedent basis as underlined below. Additionally, the elements “industrial machine” and “machine tool” are defined as the same structure of a machine tool 300 (See support in figure 1), therefore should not be recited interchangeably in the claim.
1. A control system comprising: 
a controller configured to control an industrial machine as a control target; 
one or more memories configured to store one or more programs; and 
one or more processors configured to execute the one or more programs and control the control system to: 
express a machine constituent element constituting a portion of the industrial machine as a node in a graphical form, 
perform an interference check between a plurality of machine constituent elements, each of which constitutes a portion of the industrial machine as a node in a graphical form, 
identify a selectable node as a selection node including one of said plurality of machine constituent elements as an interference article, and notify of node information relating to the selectable node identified, 
acquire the node information, and set the interference article based on a shape, the selection node, and a position and/or posture on a node, 
acquire information relating to the interference article that has been set, and derive a calculation formula for a position and/or posture of the selection node, 
calculate the position and/or posture of the selection node based on a coordinate value of each axis of the industrial machine, and calculate the position and/or posture of the interference article in a machine tool based on the position and/or posture of the selection node and the position and/or posture on the selection node of the interference article, and 
check whether there is an interference based on the position and/or posture of the interference article in the machine tool.

Furthermore, the term “a portion of” in claim 1 is a relative term which renders the claim indefinite. The term “portion of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The subject a portion of the industrial machine as a node in a graphical form” and “perform an interference check between a plurality of machine constituent elements, each of which constitutes a portion of the industrial machine as a node in a graphical form” contains the relative term “a portion” where the specification fails to provide a standard for ascertaining the requisite degree and more importantly, the specification fails to provide support for the subject matter in its entirety by the use of the term “a portion of”.
Claim 2 is rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the new subject matter “express a machine constituent element constituting a portion of the industrial machine as a node in a graphical form” and “perform an interference check between a plurality of machine constituent elements, each of which constitutes a portion of the industrial machine as a node in a graphical form” that fail to comply with the written description requirement. A review of the specification, teaches expressing the machine constituent element of the industrial See Specification at p.3) or expressing the machine constituent elements of the machine tool as nodes (See Specification at p.7). The specification further teaches of the various sub-modules of the device 100 being defined as “portion” (See figure 2 and Specification at p.10-11). However, the specification fails to define what constitute “a portion” of the industrial machine or “a portion” of the machine tool. For that reason, the written description fails to provide support for the new subject matter as filed on December 10, 2021.
Claim 2 is rejected under 35 U.S.C. 112, first paragraph, for being dependent upon a rejected base claim 1.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Koga et al. (US 2018/0164782) teaches a control system (100, fig.3) comprising: a controller (PMC 16, fig.3) configured to control an industrial machine as a control target (control servo motors 50-54 control , fig.3); one or more memories (ROM 12, RAM 13, and CMOS 14, fig.3) configured to store one or more programs (par.0088); and one or more processors (CPU 11, fig.3) configured to execute the one or more programs and control the control system (par.0088) to: express a machine constituent element constituting a portion of the industrial machine as a node in a graphical form (expresses machine configuration of a control target in graph form where constituent elements are nodes and holds the machine configuration, par.0012). 
Koga fails to teach perform an interference check between a plurality of machine constituent elements, each of which constitutes a portion of the industrial machine as a node in a graphical form, identify a selectable node as a selection node including one of said plurality of machine constituent elements as an interference article, and notify of node information relating to the selectable node identified, acquire the node information, and set the interference article based on a shape, the selection node, and a position and/or posture on a node, acquire information relating to the interference article that has been set, and derive a calculation formula for a position and/or posture of the selection 

Seya et al. (US 2014/0025192) teaches a control system (machining support system 10, fig.1) comprising: a controller (controller 2, fig.1) configured to control an industrial machine as a control target (control machine tool 3, fig.1); one or more memories (memory 100, fig.2) configured to store one or more programs (par.0038); and one or more processors (cpu 120) configured to execute the one or more programs and control the control system (par.0038-0042) to: express a machine constituent element constituting a portion of the industrial machine as a node in a graphical form (each node as operation component of the machine tool 3 being specified in a graphical tree hierarchical structure 510, fig.12 and par.0177-0178), perform an interference check between a plurality of machine constituent elements, each of which constitutes a portion of the industrial machine as a node in a graphical form (node AAA of plurality of nodes as selected from tree structure 510 of fig.12, par.0182, undergoes interference check based on information input at 532 of fig.12 and par.0185, plurality of nodes of components that operate or not operate in conjunction with coordinate values of the machine tool 3, par.0178), identify a selectable node as a selection node including one of said plurality of machine constituent elements as an interference article (node AAA of plurality of nodes as selected from tree structure 510 of fig.12, par.0182; based on the selected node, specify a portion where the workpiece and the machine tool undergoes interference, fig.12 and par.0185), and notify of node information relating to the selectable node identified (a display is color coded to specify a portion where the workpiece and the tool undergoes interference when the distance between the tool and workpiece becomes less than or equal to minimum distance, fig.12 and par.0185), acquire the node information (information about the selected node in the tree structure, par.0182 and fig.12), and set the interference article based on a shape, the selection 
Seya fails to teach calculate the position and/or posture of the selection node based on a coordinate value of each axis of the industrial machine, and calculate the position and/or posture of the interference article in a machine tool based on the position and/or posture of the selection node and the position and/or posture on the selection node of the interference article, and check whether there is an interference based on the position and/or posture of the interference article in the machine tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 10, 2022